JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed. Summary judgment in favor of appellee was appropriate as there are no genuine issues of material fact with respect to appellant’s claims. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); Bayer v. United States Dep’t of the Treasury, 956 F.2d 330, 333 (D.C.Cir.1992).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.